Citation Nr: 0711634	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-32 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the claim of service connection 
for PTSD.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the San Antonio, Texas 
Regional Office in November 2006.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  

The Board notes that the veteran has a current diagnosis of 
PTSD as diagnosed on VA PTSD examination in June 2004 and 
shown in the veteran's VA outpatient treatment records also 
dated in June 2004.  Further, the veteran testified to a 
stressor event from his Vietnam service that occurred in June 
1970 or July 1970.  He stated that he endured numerous sapper 
attacks while stationed at Camp Radcliffe with the 4th 
Division at Pleiku, Ohn Keh.  He testified that the attack 
resulted in several casualties, including a nurse.  

The RO has not attempted to verify the attack that occurred 
or the deaths of servicemen and the nurse who were killed 
during the veteran's service.  Therefore, the Board finds 
that the RO should verify through all available sources, 
including the United States Army and Joint Services Records 
Research Center (JSRRC), these incidents occurred during the 
veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request the following regarding alleged 
combat stressors:
        1.  Date of the incident 
        2.  Place of the incident 
        3.  Unit of assignment at the time 
of the incident 
        4.  detailed description of the 
event 
5.  Medals or citations received as 
a result of the incident, and 
6.  Name and other identifying 
information concerning any other 
individuals involved in the event, 
if appropriate. 

The veteran is to be informed that the 
information is necessary to obtain 
supportive evidence of each of the 
stressful events, and that failure to 
respond or that an incomplete response 
may result in denial of the claim. 

2.  Thereafter, the AMC/RO is to prepare a 
stressor list based on statements made by 
the veteran regarding his combat exposure 
in Vietnam.  The list must include 
:adequate identifying information, to 
include the claimant's full name and 
Social Security number (SSN); a 
description of the claimed stressor(s); 
the month and year during which the 
stressful event occurred; the veteran's 
unit of assignment at the time of the 
stressful event, and the geographic 
location where the stressful event took 
place. The list is to be forwarded to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification 
of any stressor information provided by 
the veteran.  If a negative response is 
received from JSRRC, the veteran and his 
representative should be notified so as to 
allow them an opportunity to obtain such 
information.

3.  If, and only if an in-service stressor 
is independently verified, a VA 
psychiatric examination for compensation 
purposes should be afforded the veteran, 
to address whether PTSD is present and is 
causally related to a verified in-service 
stressor, and whether any other 
psychiatric disorder is causally related 
to service.  A list of the stressors found 
by the RO to be independently verified 
should be provided to the examiner.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth. The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.  The examiner should then address 
the following: 

A)  What are the veteran's current 
psychiatric disorders?

B)  If PTSD is present, then is it at 
least as likely as not that PTSD is due to 
a verified in-service stressor?

C)  For each identified current 
psychiatric disorder other than PTSD (if 
any), is it at least as likely as not that 
the disorder developed in service or is 
otherwise causally related to service?

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications must be associated with the 
claims folder. The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full. If any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence. If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the Case 
and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

